Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
1/27/21.
	The Terminal Disclosure Statement filed on 1/27/21 is approved.

	Response to Amendment
3.	This office action is in response to Amendment filed on 1/27/21.
4.	Claims 1-8 are pending.

Allowable Subject Matter
5.	Claims 1-8 are allowed.
6.	Claims 1-8 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a memory controller and a method for reading data stored in a flash memory, wherein the flash memory comprises a first set of memory cells and a second set of memory cells, and each memory cell corresponds to a particular threshold voltage, and the method comprises: obtaining a first comparison result of a first codeword and a second codeword by reading the first set of the memory cells; obtaining a first voltage characteristic of the first set of the 

Conclusion
	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNIE C YOHA whose telephone number is (571)272-1799.  The examiner can normally be reached on M-F 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CONNIE C YOHA/Primary Examiner, Art Unit 2825